The State of TexasAppellee/s




                          Fourth Court of Appeals
                                 San Antonio, Texas
                                      February 25, 2015

                                    No. 04-14-00246-CR

                                Destyn David FREDERICK,
                                         Appellant

                                              v.

                                 THE STATE OF TEXAS,
                                       Appellee

                 From the 81st Judicial District Court, La Salle County, Texas
                             Trial Court No. 11-09-00041-CRL
                         Honorable Donna S. Rayes, Judge Presiding


                                       ORDER
       Appellant’s motion for extension of time is GRANTED. Appellant’s brief is due March
18, 2015. No further extensions will be granted.


                                                   _________________________________
                                                   Karen Angelini, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 25th day of February, 2015.



                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court